 Case 2:20-cv-13078-TGB-DRG ECF No. 14, PageID.99 Filed 06/24/21 Page 1 of 2


                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


NATHAN CLARK, a Minor,
through his Next Friend, AMY CLARK,           Case No. 2:20-cv-13078
                                              Hon. Terrence G. Berg
                   Plaintiff,
v.
BOAT HOLDINGS, LLC, d/b/a
BENNINGTON MARINE and
POLARIS INC.,
                   Defendants.
____________________________________________________________________
Paul F. Doherty (P36579)            Anthony Sallah
Ven R. Johnson (P39219)             BARNES & THORNBURG, LLP
JOHNSON LAW, PLC                    171 Monroe Avenue, NW Suite 1000
535 Griswold Street, Suite 2632     Grand Rapids, MI 49503
Detroit, MI 48226                   (616) 742-3976
pdoherty@venjohnsonlaw.com          asallah@btlaw.com
Attorneys for Plaintiff             Attorneys for Defendants

                                    Dawn M. Beery
                                    BENESCH,FRIEDLANDER,
                                    COPLAN & ARONOFF LLP
                                    71 South Wacker Dr. Suite 1600
                                    Chicago, IL 60606
                                    (312) 212-4968
                                    dbeery@beneschlaw.com
                                    Attorneys for Defendants
 __________________________________________________________________

               STIPULATED ORDER EXTENDING TIME FOR
                   DISCLOSURE OF EXPERT REPORTS

      The parties having so stipulated,

      IT IS HEREBY ORDERED that the date for disclosure of experts and their

reports is extended as follows:
                                          1
 Case 2:20-cv-13078-TGB-DRG ECF No. 14, PageID.100 Filed 06/24/21 Page 2 of 2




             Plaintiff’s Expert Reports Due                  7/30/2021

             Defendant’s Expert Disclosures                  8/16/2021

             Defendant’s Expert Reports                      9/15/2021

             Plaintiff’s Rebuttal Disclosures                9/22/2021

             Plaintiff’s Rebuttal Reports                    9/29/2021

SO ORDERED




Date: June 24, 2021                              /s/Terrence G. Berg____________
                                                 Hon. Terrence G. Berg
                                                 United States District Court

So stipulated:


 /s/ Paul F. Doherty                            Anthony Sallah w/consent
 Paul F. Doherty (P36579)                       Anthony Sallah (P84136)
 Attorneys for Plaintiff                        Attorneys for Defendants




                                            2
